 1
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA
 9
10   GWENDOLYN MUNN,                                      Case No.: 2:19-cv-00693-GMN-NJK
11          Plaintiff(s),                                                 Order
12   v.
13   HOTSPUR RESORTS NEVADA, INC., et
     al.,
14
            Defendant(s).
15
16         To date, the parties have not filed a discovery plan as required by Local Rule 26-1(a). The
17 parties are hereby ORDERED to file, no later than July 10, 2019, either (1) a joint proposed
18 discovery plan; or (2) a status report explaining why a proposed discovery plan should not be filed
19 at this time.
20         IT IS SO ORDERED.
21         Dated: July 9, 2019
22                                                              ______________________________
                                                                Nancy J. Koppe
23                                                              United States Magistrate Judge
24
25
26
27
28

                                                    1
